Citation Nr: 1125990	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  06-29 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability, to include a disability manifested by nervousness, also claimed as a generalized anxiety disorder.

2.  Entitlement to service connection for a psychiatric disability, to include a disability manifested by nervousness, also claimed as a generalized anxiety disorder.

3.  Entitlement to service connection for hepatitis C.

4. Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from December 1972 to November 1975.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran testified before the undersigned Acting Veterans Law Judge in August 2007.  A copy of the transcript of this hearing has been associated with the claims file.

In March 2008, the Board found that new and material evidence had been received sufficient to reopen the claim for service connection for the back disability.  The Board remanded the reopened claim, the claim for service connection for hepatitis C, and the application to reopen entitlement to service connection for a psychiatric disability.

In November 2010, the Board again remanded these issues for additional development.

With regard to the Veteran's claim for whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability, to include a disability manifested by nervousness, also claimed as a generalized anxiety disorder, the Board is cognizant of the recent decision of the U.S. Court of Appeals for Veterans Claims, Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim for service connection for posttraumatic stress disorder (PTSD) as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, a diagnosis of anxiety neurosis).  While the record demonstrates that the Veteran has multiple psychiatric diagnoses including nervousness, anxiety, depression and PTSD, the Board notes that the Veteran was denied service connection for PTSD in a July 2005 rating decision.  While the Veteran submitted a notice of disagreement (NOD) for the service connection for PTSD claim, in a June 2006 statement, the Veteran indicated that he wished to withdraw his claim for service connection for PTSD.  Therefore, the appeal for that claim was withdrawn.  See 38 C.F.R. § 20.204.  Accordingly, any issues regarding Clemons have also been satisfied as well and the issue of entitlement to service connection for PTSD is not currently before the Board.

The issue of entitlement to service connection for a psychiatric disability, to include a disability manifested by nervousness, also claimed as a generalized anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1996 decision, the RO denied entitlement to service connection for nervousness.  

2.  Evidence submitted since the March 1996 rating decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.

3.  The competent evidence shows that the Veteran's hepatitis C, which manifested first several years after his service separation, is not related to active service.

4.  Degenerative joint disease of the lumbar spine was not shown in service or within the first post-service year, and has not been shown by competent evidence to be related to a disease or injury of service origin.


CONCLUSIONS OF LAW

1.  Evidence received since the March 1996 rating decision is new and material and the claim of entitlement to service connection for a psychiatric disability, to include a disability manifested by nervousness, also claimed as a generalized anxiety disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).

2.  Hepatitis C was not incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

3.  A low back disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1111, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the issue of whether new and material evidence has been presented to reopen the claim of entitlement to service connection for a psychiatric disability, to include a disability manifested by nervousness, also claimed as a generalized anxiety disorder, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claim to reopen the Veteran's claim for entitlement to service connection for a psychiatric disability, to include a disability manifested by nervousness, also claimed as a generalized anxiety disorder; the Board finds that all notification and development actions needed to fairly adjudicate these claim have been accomplished as to this issue.

Regarding his service connection for hepatitis C and back disability claims, an April 2008 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

After issuance of the April 2008 letter, and opportunity for the Veteran to respond, the December 2009 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, private treatment records and the Veteran's January 1992, January 1997, September 2004 and July 2006 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf as well as his hearing testimony.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 


I.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability, to include a disability manifested by nervousness, also claimed as a generalized anxiety disorder.

The Veteran's claim for service connection for nervousness had previously been considered and was denied in an August 1995 rating decision on the basis that the claim was not well grounded as there was no evidence of nervousness showing a chronic disability subject to service connection.  The RO noted that no evidence demonstrated an existence of the claimed condition and its possible relationship to service. 

A March 1996 rating decision also denied the claim for service connection for nervousness based on the claim being not well grounded.

The Veteran did not appeal the March 1996 rating decision and it is final.

As the Veteran did not appeal the March 1996 rating decision, that decision is now final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Board notes parenthetically that the provisions of the VCAA provided for readjudication of claims that were finally denied as not well grounded between July 14, 1999 and November 9, 2000, without the need for new and material evidence. Pub.L. 106-475, § 7, Nov. 9, 2000, 114 Stat. 2099.  This provision is inapplicable here because the Veteran's claim became final prior to July 14, 1999.  Thus, new and material evidence is needed to reopen the claim.

The Veteran sought to reopen his claim for service connection for a psychiatric disability in October 1997.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F. 3rd 1356 (Fed. Cir. 1998).

As regards petitions to reopen filed prior to August 29, 2001, 38 C.F.R. § 3.156(a) provides that new and material evidence is evidence not previously submitted that bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992). 

Evidence received after the March 1996 decision includes the Veteran's March 2005 statement that he had a continuity of symptoms of nervousness which began prior to service and increased since his active duty.  He noted that that his psychiatric symptoms had continued since service.  As noted, credibility of the evidence is presumed for purposes of reopening.

Additionally, in a July 2002 statement, a fellow soldier indicated that he served in the military with the Veteran and noted that the Veteran had a nervous problem back then which had worsened.

In a February 1998 treatment note, a psychiatrist also opined that the Veteran's anxiety disorder went back to his active duty.

These statements relate to the previously unestablished element of a link between the Veteran's current disability and his service.  This evidence is new and material.  As new and material evidence has been submitted the claim for service connection for a psychiatric disability, to include a disability manifested by nervousness, also claimed as a generalized anxiety disorder, is reopened.   



II.  Service Connection

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection can be granted for certain diseases, including hepatitis C and arthritis, if manifest to a compensable degree within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 



A.  Hepatitis C

In general, for service connection to be granted for hepatitis C, the evidence must show that a veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service. The evidence must further show by competent medical evidence that there is a relationship between the claimed in-service injury and the veteran's hepatitis C.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA letter 211B (98-110) November 30, 1998.

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture. It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  Additionally, the FL noted "despite the lack of any scientific evidence to document transmission of HCV with air gun injectors, it is biologically plausible." 

The Veteran has contended that he contracted his current hepatitis C from air gun injections received during his active duty.

Service treatment records are negative for complaints or treatment related to hepatitis C.

The Veteran underwent a VA examination in July 2006.  The examiner noted that the onset of the Veteran's hepatitis C was in 2004.  He had a history of chronic liver disease risk factors.  He had a tattoo.  Before service he had intranasal drug use and during service he had injected drug use.  The examiner noted that the Veteran claimed that he had hepatitis C due to the claimed risk factor of in-service vaccinations with jet injectors.  The examiner indicated that the Veteran's hepatitis C was not caused by the claimed risk factor of in-service vaccinations.  The examiner noted that the VA clinical file in 1994 reported an elevated GGT which was associated with liver compromise and seen in alcohol abuse.  The active duty records did not annotate malaise or hospitalization during the Veteran's service.  Additionally, the examiner noted that VA did not recognize air jet immunizations as a causative factor for hepatitis C.  The examiner opined that it was less likely than not that the Veteran's hepatitis C was caused by or a result of his service.  He noted that the Veteran had other risk factors for hepatitis C such as intravenous (IV) drug use, illicit nasal drug use in Vietnam and tattoos.  The Veteran was not jaundiced or hospitalized for hepatitis in Vietnam.  The earliest elevation in liver enzymes occurred in 1993.  The examiner concluded that the jet injector plausibility was less likely than other risk factors.

Based upon the evidence of record, the Board finds the Veteran's hepatitis C is not shown to have been incurred as a result of any established event, injury, or disease during active service, nor to have been manifest within one year of the Veteran's discharge from service.  

Again, the Veteran's service treatment records show that hepatitis C was not identified in service or for many years thereafter. 

Although the Veteran does have a current diagnosis of hepatitis C, there is no medical evidence suggesting that this disorder was present in service or that it is etiologically related to any incident of service.  The only medical opinion of record states that it was less likely than not that the Veteran's hepatitis C was caused by or a result of his service as it was the result of other risk factors such as IV drug use, illicit nasal drug use in Vietnam and tattoos.

Although the Veteran reported at his July 2006 VA examination that he used IV drugs while in service, direct service connection is prohibited for disability resulting from drug abuse in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.301 (2010).

Service connection would be available for drug abuse that is secondary to a service connected disease or disability.  Allen v. Principi, 237 F. 3d 1368 (Fed. Cir. 2001).  Service connection would not, however, be available for a disease or disability that is secondary to the drug abuse.  Allen v. Principi, at 1376.

Additionally, the Veteran's VA treating physicians have not related his current hepatitis C to active service or any incident of service.  The Veteran also has not identified or submitted any competent evidence, to include a nexus opinion, which relates his current hepatitis C to active service.  

Accordingly, service connection is not in order for hepatitis C.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.

B.  Back Disability

The Veteran's service treatment records demonstrate that he presented with low back pain in November 1975 when he was lifting a heavy box.

In an undated letter, a private physician reported that the Veteran was on disability for a back injury in 1975. 

During a November 1990 office visit, the Veteran reported experiencing chronic low back pain since 1975.

A November 1990 X-ray of the lumbar spine was normal.

A November 1991 treatment note indicated that the Veteran had a previous history of a back injury in 1975 and 1987.  

A January 1992 evaluation noted an injury to his back in 1975 as a result of lifting.  It was noted that after service the Veteran worked in the mines and while he did not injure his back, his back did hurt during this time.  He worked as an electrician until 1987 until he was hurt on the job.  X-rays of the lumbar spine were normal while X-rays of the sacroiliac joint demonstrated arthritis.  The diagnosis was sacroiliac joint arthritis and a herniated nucleus pulpous.

A November 1993 treatment note indicated that the Veteran was to undergo surgery of the lumbar spine.  The Veteran had early arthritis of the lumbar spine, chronic intractable pain syndrome of the lumbar spine and herniated nucleus pulpous L5-S1 level with degenerative and arthritic changes.

In a January 1997 letter, the Veteran's physician noted that the Veteran was under his care for chronic back pain.  It was his opinion that the back pain was service connected.

A November 1998 VA treatment record assessed the Veteran with chronic low back pain status post trauma.

A July 2001 MRI of the lumbar spine demonstrated a normal lumbar spine for the Veteran's age.  It was noted that the lumbar spine films demonstrated L5 old trauma or congenital etiology.

The Veteran underwent a VA examination in September 2004.  The examiner diagnosed the Veteran with nucleus pulposos L5-S1 and degenerative joint disease of the SI joint per a 1991 X-ray.  The examiner determined that the nucleus pulposos L5-S1 was not related to service.  The examiner noted that while the claims file documents a low back strain, there was no evidence of subsequent treatment until 1987 and 1988.  Documentation supports a work-up in 1988 related to a motor vehicle accident and subsequent workers compensation.  The examiner also found that the degenerative joint disease of the SI joint was not caused by the distant lumbar strain diagnosed in service.  The degenerative disease was a product of an occupational injury during a civilian job after military service.

In a November 2005 VA treatment note, the Veteran reported that he had experienced chronic back pain for the past 30 years.

In a February 2006 private treatment report, the Veteran's physician noted that the Veteran's back pain had been occurring since his industrial accident in 1975.  The pain since then has been constant.  

In a June 2006 letter, the same private physician noted that she treated the Veteran for years for his back disability.  She noted that while the Veteran claimed disability for an industrial accident in 1975, she had never seen paperwork regarding the acute care or diagnosis but was told that it was a herniated disc.  

A June 2008 MRI of the lumbar spine demonstrated mild degenerative changes at L5-S1.

There is a current diagnosis of degenerative joint disease of the lumbar spine; hence, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The Board notes that while the Veteran had an in-service back injury, there are no clinical findings or diagnoses of degenerative joint disease of the lumbar spine during service or for over 17 years thereafter.  The first post-service evidence of degenerative joint disease was noted to be in 1992.  A review of the post-service VA medical records reflect that at no time prior to 1992 did the Veteran provide a history of arthritis, despite ample opportunities to do so.  Also, none of the VA treatment records show that the Veteran was diagnosed with arthritis to a compensable degree within one year of service.

The Board notes that while the Veteran's service treatment records demonstrate complaints of low back pain, they were negative for any or diagnoses of any chronic low back disorders.  The back complaints were medically addressed in service, and appear to have been of an acute and transitory nature.  He was also not diagnosed with a back disorder until many years after service.  This is strong evidence against a finding of any continuity of symptomatology and against his claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

There are conflicting opinions as to whether the Veteran's low back disability is related to his active service.  As noted above, the undated letter, January 1992, January 1997  and February 2006 private letters noted that the Veteran's back disability was related to his service.  Conversely, the July 2006 VA examiner specifically found that the back disability was not related to service as the degenerative disease was a product of an occupational injury during a civilian job after military service.

The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this instance, the Board finds that the July 2006 VA examiner's opinion to be the most probative.  While the undated, January 1992, January 1997 and February 2006 physicians related the Veteran's back disability to service, no rationale was provided for these opinions and they did not provide any specific evidentiary or medical basis for the opinion.  The Board notes that, in assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

Additionally, the February 2006 private phycisian later specifically noted that she did not have access to the records related to the Vetreran's industrial injury to his back in 1975.

In contrast, the July 2006 VA examination had the benefit of a review of the Veteran's claims file, and provided a more detailed rationale than the private physicians' opinions.  Unlike the other physicians, the July 2006 VA examiner addressed the lapse in time from the Veteran's 1975 injury to then receiving treatment in 1987 for his back disability.

For these reasons the Board finds the July 2006 VA examiner's assessment to be the most probative.  

Given that the most probative opinion is against a finding of a relationship between a low back disability and service, the Board finds that service connection is not warranted.

C.  All Disabilities

The Board has accordingly considered the lay evidence offered by the Veteran to VA in which he asserted his belief that his hepatitis C and low back disabilities are related to service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, supra.

To the extent that the Veteran's assertions are offered to establish a relationship between current claimed disabilities and service, such evidence must fail.  The matter of medical etiology, or relationship-the matter on which these claims turn-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address.

Hence, the lay assertions in this regard have no probative value.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disability, to included a disability manifested by nervousness, also claimed as a generalized anxiety disorder is reopened. 

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for a back disability is denied.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the claim for service connection for a psychiatric disability, to include a disability manifested by nervousness, also claimed as a generalized anxiety disorder, the Board notes that the Veteran reported that he had mild nervousness on his December 1972 pre-induction report of medical history.  

As noted above, the Veteran currently has a diagnosis of depression, anxiety and nervousness.

A VA examination is needed to obtain a competent opinion as to whether there is a current psychiatric disability that is reasonably related to injuries in service. 

Additionally, as there is evidence that a psychiatric disability preexisted service, the examiner should provide an opinion as to whether any psychiatric disability preexisted service and was aggravated beyond its natural progression during service.  See 38 U.S.C.A. § 1153 (West 2002) (providing that a pre-existing disease or injury will be considered to have been aggravated by active service where there is an increase in disability during service absent a finding that the increase was due to the natural progress of the disease).  

Thus, the RO should schedule the veteran for a VA examination to determine the nature, extent, and etiology of any current psychiatric disability, to include whether any pre-existing psychiatric disability underwent a permanent worsening during service beyond its natural progression. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The AMC/RO should schedule a VA examination to determine the existence, nature and extent of any psychiatric disability.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  

Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to indicate whether the Veteran has a current psychiatric disability.  If the Veteran is found to have a current psychiatric disability, the examiner should provide an opinion as to whether it is specifically related to any pre-service psychiatric disability.  Specifically, it should be indicated whether a preservice condition underwent any increase in severity as a result of any in-service occurrence or event.  If there is superimposed injury with resultant disability, that should be set out.  If there is post-service defect or injury noted, that should be set out.  If there is a permanent worsening (aggravation) of the pre-service disorder (as opposed to a temporary exacerbation) that too should be set out.  It is requested that all medical reasoning used in entering the requested opinion be set out in detail.

3.  After completion of the above development, the Veteran's claims should be re-adjudicated.  If the determinations remain less than fully favorable to the Veteran, he and his representative should be provided with a SSOC and given an opportunity to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


